 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 24 
126 
International Association 
of Machinists and Aero-
space Workers District 
Lodge 160, Local Lodge 
289 
and
 SSA Marine, Inc. and International 
Longshore and Warehouse Union.  
Case 19ŒCDŒ
000502 
July 22, 2011 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE This case involves a jurisdictional dispute over SSA 
Marine, Inc.™s assignment of certain work to employees 
represented by the International Longshore and Ware-
house Union (ILWU) rather 
than employees represented 
by the International Association of Machinists and Aero-
space Workers District Lodge 160, Local Lodge 289 

(IAM).  On December 15, 2010, the Board issued a De-
cision and Determination of Dispute,
1 awarding the work 
to employees represented by the ILWU.  On May 24, 

2011, however, the Board issued an Order
2 vacating that 
decision as having been ﬁimp
rovidently issuedﬂ at a time 
when there was no valid charge pending in Case 19ŒCDŒ

000502 because the Regional Director for Region 19 had 
previously approved the with
drawal of the charge.  The 
Board™s Order also remanded the matter to the Regional 

Director for further action. 
On May 26, 2011, the Regional Director for Region 19 
reinstated the charge in Case 19ŒCDŒ000502. 
In light of the Board™s May 24, 2011 Order vacating its 
December 15, 2010 Decision 
and Determination of Dis-
                                                           
1 356 NLRB 288. 
2 356 NLRB 1282. 
pute, there is currently no 
valid award of the work in 
Case 19ŒCDŒ000502. 
On May 27, 2011, the Regional Director for Region 19 
filed a request with the Board to issue a new Decision 

and Determination of Dispute in Case 19ŒCDŒ502. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has decided that employees represented by 
the ILWU are entitled to perform the work in dispute for 
the reasons stated in the decision reported at 355 NLRB 

No. 3, which is incorporat
ed herein by reference. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1.  Employees of SSA Marine, Inc., represented by In-
ternational Longshore and Warehouse Union, are entitled 
to perform maintenance and repair work on SSA Ma-
rine™s stevedoring and termin
al service power equipment 
while it is present at Terminal 91 in Seattle, Washington. 
2.  International Association of Machinists and Aero-
space Workers District Lodge 
160, Local Lodge 289, is 
not entitled by means proscribed by Section 8(b)(4)(D) 
of the Act to force the Employer to assign the disputed 
work to workers represented by it. 
3.  Within 14 days from this date, International Asso-
ciation of Machinists and 
Aerospace Workers District 
Lodge 160, Local Lodge 289, shall notify the Regional 

Director for Region 19 in writing whether it will refrain 
from forcing the Employer, by means proscribed by Sec-
tion 8(b)(4)(D), to assign the disputed work in a manner 

inconsistent with this determination. 
 